DISSENTING OPINION.
STURGIS, J.
That there is abundant evidence tending to show that plaintiffs’ father was inexperienced in the work of breaking large boulders by dynamite is clear. He enlisted in the army at eighteen or nineteen years of age and served three years. He returned from this occupation about three months before his marriage to the mother of these plaintiffs. After such marriage he followed farming for the most'part, though working for a time as a section hand on a railroad. What little mining work he is shown to have done before his injury, not exceeding two weeks, is shown to have been done as a shoveler, filling dirt and rock broken loose by other men into cans with a shovel and moving these cans on tracks for a short distance to be lifted to the surface. The evidence tends to show that in the mine where he thus worked as a shoveler, *255such, occupation did not involve breaking boulders too large to be handled by means of dynamite, such work being done by men employed specially for that work. There is no direct evidence that plaintiffs’ father had the slightest experience in exploding dynamite for any purpose or that he had at any time prior to his attempt to fire the fatal shot in question ever exploded a shot of dynamite with cap and fuse.
It is not shown where he obtained the stick of dynamite used on this occasion except that material for this purpose was kept at hand in various parts of the mine. It is fairly inferable from the evidence that the dynamite was already prepared, or nearly so, for firing and exploding and that practically all the deceased did was to pick up the prepared material, lay it on top of the boulder to be broken, place a shovelful or two of earth on the same and attempt to light the fuse with his miner’s lamp. Some stress is laid on the fact that he did this in the usual and approved way. It is possible, if not probable, that deceased learned how this was done by seeing others do it.
The real danger in using dynamite is of course in exploding the same. In this particular case the danger arose from the fact that the deceased thought the fuse had not been lighted, when in fact it had, and in returning to relight it just at the time it exploded. His every act shows that deceased firmly believed the fuse had not been lighted though there were signs present indicating to an experienced man his mistake. The evidence shows that it is very dangerous to use dynamite in the manner and for the purpose here shown except by one having knowledge and experience enabling him to avoid or minimize such dangers.
The court should have admitted the evidence showing that in mining operations, as generally carried on in this district, the work of “popping boulders” with dynamite was not entrusted to common laborers, such as shovelers, but to men specially chosen and skilled in *256this work. This has a tendency to show that snch work was recognized hy those carrying on this work as requiring special knowledge and skill to minimize such danger and also as showing that deceased, in applying for and accepting the job of shoveler, was not contracting to break boulders with dynamite or holding himself out as competent to do such work. There is evidence, however, in the record showing that, in the mine where deceased had acquired what little experience he had, he had worked as a shoveler and such work did not involve “popping boulders” with dynamite; and defendant, by cross-examination of the witnesses, attempted to show that this defendant had employees specially skilled in this work and whose special duty it was to perform the same.
There can be no question, therefore, that the evidence tends to establish that the work of breaking boulders by use of dynamite is attended with great danger to one not skilled in such work and of which an unskilled laborer would be excusably ignorant and that defendant had knowledge, both actual and constructive, of these facts; It is also apparent that the evidence is sufficient to take to the jury the question of deceased being unskilled in this kind of work and ignorant of the proper method of avoiding its dangers and that his non-appreciation of the risks involved in doing the acts resulting in his death is excusable.
The only question for serious determination is as to whether there is sufficient evidence to charge defendant with knowledge of deceased’s ignorance and inexperience so as to impose on it the duty of warning and instruction as to such dangers. The defendant asserts that, conceding that such work is attended by great danger to one not experienced and that deceased was in fact inexperienced, yet that deceased, by applying for and accepting this employment, held himself out as being competent to perform these duties and that he contracted to assume the dangers and hazards of the ser*257vice. [3 Labatt’s Master & Servant, sec. 1145, p. 3032, and sec. 1148, p. 3050; 1 Bailey on Personal Injuries, sec. 301, p. 646.] This contention, however, is not borne out by the facts of this record nor by the law applicable to such facts. The deceased did not apply for employment involving the use of dynamite to break boulders. The whole evidence is that he applied for a job as shoveler, a work having nothing to do with exploding dynamite, and that such work did not in the mine where he had previously worked, or usually in that district, carry with it.the work of “popping boulders” with dynamite. By applying for the work of shoveler, he held himself out as competent to do that kind of work and assumed the risks usual and ordinary in that employment. Nothing whatever was said to him by his employer that in accepting the job of shoveler he would also be required to break with dynamite boulders too large to "be handled. He did not hold himself out as competent to do that kind of work or as competent to apprehend and avoid its hazards. He did not contract to assume the risks incident to such hazardous employment. . ,
But it is said that, after deceased applied for and contracted to do the work of a shoveler, on going to work in the mine he must have at once observed and known that the shovelers were doing this additional work of “popping boulders” with dynamite and that no special employee was provided by defendant to do this work for him. This, it is claimed, was telling bim by acts just as strong as by commands that the work of a shoveler included the work of breaking boulders with dynamite and that he, by then accepting and continuing in the work, accepted the extra duty thus imposed on him and by so doing must also be held to have accepted the extra hazards. It is apparent, however, that it is not material that deceased was by force of circumstances put to his election on the first day of his *258work to either quit the employment or accept the extra duty and hazard thus imposed on him. It would not be different if this condition confronted him a week or a month after he began his work, except as it might bear on the question of his experience.
The difficulty with defendant’s contention is that it loses sight of the full duty of the master to the servant in reference to warning and instructing an inexperienced servant as to abnormal and extraordinary risks and hazards. It is not generally sufficient that the master merely informs the servant that there is danger or the source from which the danger comes. There must be ‘ ‘ such instruction as will enable him to avoid injury.” [3 Labatt’s Master & Servant, see. 1159, p. 3078.] “The instruction and warning must be accompanied with such explanation as will enable the servant to understand it. And where required to perform dangerous work, the master must instruct him fully as to the safest mode of doing such work, and warn him of liability to special danger, of which he is not aware.” [1 Bailey on Personal Injuries, sec. 309, p. 666.] The deceased received no instruction so as to enable him to avoid the dangers of using dynamite and, while he doubtless knew that dynamite was dangerous, yet his ignorance of the extent of its dangers and how to avoid same is, by reason of his inexperience, excusable. [Porter v. Railroad, 71 Mo. 66, 80.] No employee can be held to assume risks which are unknown to him or dangers which, by reason of his inexperience, he does not comprehend. “A master is prima facie bound to instruct a servant as to all risks which are abnormal or extraordinary and at the same time of such a kind that the servant cannot be held chargeable with an adequate comprehension of their nature and extent, or of the proper means by which to safeguard himself. (The same rule, of course, applies even if the danger is from an extraneous source, and not one arising out of the work itself, provided the master is chargeable *259■with knowledge and the servant is not.) The presumption is that all risks which belong to this category are not known to the servant. Hence, the question whether the servant should have been warned is always for the jury where the evidence is fairly susceptible of the construction that the peril to which his injury was due was one of this description, and there is no positive evidence tending to charge him with actual or constructiva knowledge of that peril. This principle is equally applicable whether the risks in question existed at the 'time when the servant commenced the performance of his contract, or were afterwards created by some material change in the intrinsic condition or relative arrangement of the instrumentalities by which the work was being done, or the substances which the injured person or his. coemployees were required to handle.” [3 Labatt’s Master & Servant, sec. 1146.]
The only thing which excuses the master from his duty to warn and instruct the inexperienced servant, as to hazards and dangers not usually comprehended by the inexperienced, is that in applying for the employment the servant holds himself out as being capable of performing the work with its attendant dangers and as knowing and comprehending the same. But, where hazardous work is imposed on a servant by force of the, circumstances under which he works, or by direct commands from the master, then the element of the servant holding himself out as being qualified and knowing the dangers is wholly lacking.and’the master cannot be relieved of the duty to warn and instruct the inexperienced servant. [3 Labatt’s Master & Servant, sec. 1082.] In 1 Bailey on Personal Injuries, section 301, in speaking of the duty to instruct and warn inexperienced servants, “where the servant says nothing about his experience and the master knows nothing in regard thereto,” the rule is laid down that, “if the servant is ignorant and inexperienced, it is a duty to warn him of dangers not obvious to one without ex*260perience; but there is no duty to notify or instruct Mm as to dangers which are open and apparent to every person.”
Why should the servant who is inexperienced and ignorant of the dangers of doing a certain work, imposed on him impliedly or by direct command, be held to assume the risk of so doing, when nothing has been said or done by the servant to indicate that he is experienced or knows of the dangers ? Can a master, who knows the great danger to an inexperienced man in doing a particular kind of work, shut his eyes and assume, without any knowledge on the subject or attempting to acquire any, that every adult man in possession of his ordinary faculties has the skill and experience necessary to do that work which can be done with safety only,by the few who have by experience and training acquired such knowledge? I think not. The very fact that the danger is such that the work can be done safely only after experience and training is a fact which must be taken into consideration in determining the master’s negligence in directing or permitting a servant to engage in such extrahazardous occupation. In Vitto v. Farley, 36 N. Y. Supp. 1105, the court held that: “The act of the foreman in directing the plaintiff, a colaborer employed to break stones and drill holes, to draw a charge from a blast, without ascertaining what his knowledge or experience was, cannot be regarded other than as negligence. This work required a certain amount of skill, and the foreman was not justified in assuming that every laborer who might obey the order to perform it had the necessary knowledge or experience. No common. laborer could, with due regard to safety, be permitted to undertake it, no matter how willing or eager he- might be, unless he were first told what the blast contained, or interrogated as to his knowledge.” It is held in Warren Vehicle Stock Co. v. Siggs, 120 S. W. 412, that: “It is the duty of the master to see that the servant is *261competent for Ms position,” and Justice Lurton, in Felton v. Girardy, 104 Fed. 127, and in Louisville & N. R. Co. v. Miller, 104 Fed. 124, held that even where the servant represented that he had knowledge of and experience sufficient to do a certain work requiring skill and experience, the master, who had knowledge to the contrary, could not escape liability for failure to warn and instruct. In Pinney v. King, 107 N. W. 1127, the court said: “In view of the extreme dangers and hazards connected with the use of dynamite, of which the court will take notice, and the manner in which it was prepared for use in this particular work, it was unquéstionably one of the personal duties of defendants properly to supervise and superintend its use, to pro-vide reasonably safe methods for heating it, and to instruct and warn inexperienced employees of its dangerous character cmd the manner in which to handle it with safety." In Dell v. McGrath, 99 N. W. 629, the court held: “It is equally well settled that it is the absolute duty- of the master to inform his- employee of the dangers' incident to - the work he is directed to do, as was held in Gray v. Commutator Co., 85 Minn. 463, 89 N. W. 322, where there are peculiar conditions increasing the risk or the hazards incident to the use of the instrumentality furnished by the master; and this without reference to his age or experience, unless such experience has acquainted him with the danger he incurs.” In 3 Labatt’s Master & Servant, sec. 1151, this language is used: “But it frequently happens that the evidence indicates either- that the servant was not a person of the normal capacity contemplated by this principle, or that the risk to be encountered was of such a nature that even the'possession of a normal capacity would not enable him to appreciate it without special training for, or a practical acquaintance with, the work to which it was incident. The presence of one or both of these elements will frequently render it impossible to say, as a matter of law, that the duty of instruction *262was not owed to the servant, when, if they were abstracted from the case, the plaintiff would not be allowed to retain a verdict in his favor rendered on the theory that such a duty existed.” And again, in section 1153, it is said: “Another is that the master cannot be pronounced, as a matter of law, free from negligence, where the testimony fairly warrants the inference that the work in question was abnormally dangerous to an inexperienced employee, and that he had received no instructions as to the particular perils to be avoided and the proper means of avoiding them.” In Welch v. Bath Ironworks, 57 Atl. 88, 92, the court said: “But as to these dangers, if they in fact existed, no' information or instructions whatever were given to this plaintiff. The master who used this dangerous explosive, the use of which was attended, it is claimed, with these peculiar dangers, should have known of their existence, and should have also assumed that the plaintiff, a common laborer, had no knowledge concerning them, or at least have made inquiries in-relation thereto.” The United States Supreme Court, in Mather v. Rillston, 156 U. S. 391, 39 L. Ed. 464, 470, states the law thus: “So, too, if persons engaged in dangerous occupations are not informed of the accompanying dangers by the promoters thereof, or by the employers of laborers thereof, and such laborers remain in ignorance of the dangers and suffer in consequence, the employers will also be chargeable for the injuries sustained.” [See, also, McCalman v. Illinois Cent. R. Co., 215 Fed. 465, 469.] Bailey summarizes the doctrine thus: “Where an employer is required to use particularly hazardous agencies, he must give full information to the servant as to dangers arising therefrom, so as to enable the servant to avoid such dangers by the use of due care.” [1 Bailey on Personal Injuries, sec. 305.]
These statements of the law are in accord with the decisions in our own State. Thus, in Bromley v. Smith, Beggs & Rankin Machine Co., 12 Mo. App. 594, the *263court stated the law in this language: “It is the duty of a master to notify his servants employed in handling dangerous machinery, of the dangerous character of the machinery, unless it is known to him at the time that the servants are experienced in the management of such machinery. ’ ’ Also, in Dowling v. Allen & Co., 6 Mo. App. 195, 199, the court said: “Employers are bound to furnish their employees with a reasonably safe place in which to work, considering the character of their business, and are bound to see that their employees have reasonable notice of any hidden danger known to the employer, but of which the employee might be ignorant without blame, and of which at the time he is hired he may reasonably be supposed to be in fact ignorant.” In Deeds v. Railroad, 157 Mo. App. 463, 137 S. W. 1013, the plaintiff applied for and was given a job as a section hand on the railroad where the men used a hand car in going to and from their work. The additional duty was imposed on plaintiff of operating the brake on the hand car without being given any instructions as to 'the method of operating the same or warning as to its danger. The master merely assumed, without inquiry, that he was competent to do this work. The court there said: “It is well known that the law makes a distinction between a man without experience and one with experience in the operation of machinery, or doing work not commonly understood. The latter is held to a much more strict account for his actions in relation thereto than the former. It is, therefore, held to be the duty of the master to instruct the inexperienced employee as to the mode of operation and the dangers arising therein.”
In Naughton v. Gaslight Co., 123 Mo. App. 192, 100 S. W. 1104, the injured man had been in defendant’s employ about two months and is described as one whose “trade was that of blacksmith helper, and the evidence tends to show he had never cleaned out an ash pit until the day he was burned.” The work he *264was directed to do was such, that it was generally done by experienced men and: “When any but an experienced hand was ordered to clean out the ashes in a chamber, some employee of experience was sent along to assist.” There was nothing to show defendant’s knowledge of the deceased’s inexperience except as above stated. There is no intimation that he was a minor or as having any physical infirmity. Against the contention that the deceased was guilty of contributory negligence in undertaking to do this work and that the dangers were open and obvious, the court held: “There is but slight if any, evidence that Naughton was negligent and much evidence that defendant was in ordering him into a place of danger without proper instruction or safeguards.” [See, also, Small v. Polar Wave Ice & Fuel Co., 179 Mo. App. 456, 463, 162 S. W. 709.]
My insistence is that, taking into consideration all the circumstances in evidence, including the fact that deceased applied for work as a shoveler and made no representations as to being experienced in exploding dynamite, the extent to which such work is extrahazardous, the fact that only the few who have had experience in that line of work could do the same in comparative safety and the improbability that one applying for work as a shoveler which does not usually involve “popping boulders” with dynamite would be experienced, the question of the master being put on notice as to his inexperience and being negligent in not informing him of the dangers was for the jury.
Whether or not the deceased was guilty of contributory negligence in undertaking to use dynamite in breaking boulders, in view of his knowing his own inexperience and the danger of so doing, depends on whether the danger was so obvious and glaring that a reasonably prudent man would not, under the same circumstances, undertake to do so. It is not claimed, however, that the court directed a verdict for defendant on *265the ground, that plaintiffs’ evidence showed contributory negligence of the deceased as a matter of law. The whole question here is as to a prima-facie showing as to defendant’s negligence. As the majority opinion holds that there is no negligence of the master, there is no need of discussing contributory negligence.
Nor is it material that in this case the deceased was not directly commanded to do the work of breaking boulders with dynamite. The fact that on going to work he found the other shovelers doing this work under the eye of the, foreman and no one there ready to do the work for him was an implied command for him to do so also. This fixes defendant’s liability the same as if deceased had been specially directed to do this work. [Marklewitz v. Olds Motor Works, 115 N. W. 999; 3 Labatt’s Master & Servant, sec. 1146, p. 3045.]
It should he held, therefore, that the court erred in sustaining a demurrer to the evidence, and in not submitting the case to the jury on defendant’s negligence in imposing on the deceased the doing of hazardous work without instructions or warning as to the dangers.
Deeming that the majority opinion is in conflict with Deeds v. Railroad, by the Kansas City Court of Appeals, and Naughton v. Gaslight Company, and Bromley v. Smith, Beggs & Rankin Machine Company, by the St. Louis Court of Appeals, all supra, I ask that this case be certified to the Supreme Court.